DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 7-8, filed 5/23/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of FileExplorerSearch.
Applicant states (pp. 7) that Colesky teaches preventing correlation, rather than making correlation (i.e., generating a symbolic link). Examiner respectfully disagrees.
Muthusrinivasan detects certain types of PII in content of resources with the help of a search system, such that detected content is not shown in search results on user devices (i.e., closed network terminal) (fig. 1, #106; 2:24-32). The "Separate" strategy of Colesky moves personal data from (i.e., delete from) user device to (i.e., copy to) the access-controlled (i.e., symbolic linked) distributed storage (i.e., file server), in order to make correlation for misuse more difficult (Colesky: IV.C, para. 1). In other words, correlation is not prevented, it is just made harder.
Applicant further states (pp. 8) that the cited prior art of record does not teach sanitizing the detected file in the closed network terminal. Examiner respectfully disagrees.
The "Separate" strategy of Colesky moves personal data from user device to the access-controlled distributed storage, while the "Stripping" strategy of Colesky removes (i.e., sanitizes) personal data fields from the system's representation (i.e., file) (Colesky: IV.A, para. 1).
Applicant further states (pp. 8) that Muthusrinivasan does not teach the amended limitation on file extensions. This is taught instead by FileExplorerSearch.
In summary, the cited prior art combined teaches the argued limitations of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Muthusrinivasan et al. US patent 8,561,185 [herein “Muthusrinivasan”], in view of Colesky et al. A Critical Analysis of Privacy Design Strategies. 2016 IEEE Security and Privacy Workshops, pp. 33-40 [herein “Colesky”], and further in view of Search for files in File Explorer – Microsoft Windows Help. http://hs.windows.microsoft.com/hhweb/content/m-en-us/p-6.2/, 2016, pp. 1-2 [herein “FileExplorerSearch”].
Claim 1 recites “A system for protecting personal information comprising: a personal information file detection unit configured to detect a file including personal information in files stored in a closed network terminal; and”.
Muthusrinivasan detects personally identifiable information (PII) in resource content (i.e., files) (1:65-67).
Claim 1 further recites “a symbolic link generation unit configured to copy the filed detected by the personal information file detection unit to a designated location of a file server, sanitize the detected file to the closed network terminal, and generate a symbolic link.”
Muthusrinivasan does not disclose this limitation; however, the "Separate" strategy of Colesky moves personal data from (i.e., delete from) user device (i.e., closed network terminal) to (i.e., copy to) the access-controlled (i.e., symbolic linked) distributed storage (i.e., file server), in order to make correlation for misuse more difficult (Colesky: IV.C, para. 1); while the "Stripping" strategy of Colesky removes (i.e., sanitizes) personal data fields from the system's representation (i.e., file) (Colesky: IV.A, para. 1).
Claim 1 further recites “wherein the personal information file detection unit detects a file including personal information by applying a high-speed searching technology based on a file system, the high-speed searching technology applying one of searching only a file having a specific extension in the files stored in the closed network terminal to detect the file included in the personal information, the specific extension selected from the group consisting of excel, word, and hangul, or sensing a changed extension when an extension is changed by only a file whose extension is changed by history detection to search only a file having the changed extension and detecting a file including the personal information, wherein the symbolic link generation unit sanitizes the copied file of the closed network terminal upon an integrity being confirmed by using a size, a hash value, or the like of the detected file including the personal information.”
Muthusrinivasan detects certain types of PII in content of resources with the help of a search system, such that detected content is not shown in search results on user devices (fig. 1, #106; 2:24-32), but does not disclose the limitation on search in file system; however, Microsoft File Explorer supports search queries in file systems, including searches for files of specific types/extensions such as Excel or “.txt” (FileExplorerSearch: pp. 1/2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Muthusrinivasan with FileExplorerSearch. One having ordinary skill in the art would have found motivation to incorporate the industry standard search functionality of Microsoft File Explorer into the web search system of Muthusrinivasan to enable PII search and detection in excel or text files.
Claim 1 further recites “wherein the symbolic link generation unit sanitizes the copied file of the closed network terminal upon an integrity being confirmed by using a size, a hash value, or the like of the detected file including the personal information.”
Muthusrinivasan teaches rules to reduce the likelihood of false positive identification of PII, such as checksum (i.e., integrity) credit card numbers according to the Luhn formula (9:28-37), but does not disclose the limitation on sanitizing; however, the "Stripping" strategy of Colesky removes (i.e., sanitizes) personal data fields from the system's representation (Colesky: IV.A, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Muthusrinivasan and Colesky. One having ordinary skill in the art would have found motivation to combine the PII detection of Muthusrinivasan with the strategies of Colesky to secure PII on access-controlled file servers.

Claim 5 recites “A method for protecting personal information comprising steps of 25(A) detecting, by a personal information file detecting unit, a file including personal information in files stored in a closed network terminal;”
Muthusrinivasan detects personally identifiable information (PII) in resource content (i.e., files) (1:65-67).
Claim 5 further recites “(B) copying, by a symbolic link generation unit, the file detected by the personal information file detection unit to a designated location of a file server;”
Muthusrinivasan does not disclose this limitation; however, the "Separate" strategy of Colesky moves personal data from (i.e., delete from) user device (i.e., closed network terminal) to (i.e., copy to) the access-controlled (i.e., symbolic linked) distributed storage (i.e., file server), in order to make correlation for misuse more difficult (Colesky: IV.C, para. 1); while the "Stripping" strategy of Colesky removes (i.e., sanitizes) personal data fields from the system's representation (i.e., file) (Colesky: IV.A, para. 1).
Claim 5 further recites “(C) confirming, by the symbolic link generation unit, integrity using a size, a 30hash value, or the like of the detected file including the personal information;”
Muthusrinivasan teaches rules to reduce the likelihood of false positive identification of PII, such as checksum (i.e., integrity) credit card numbers according to the Luhn formula (9:28-37).
Claim 5 further recites “(D) sanitizing the copied file of the closed network terminal when the integrity is confirmed; and”.
Muthusrinivasan teaches rules to reduce the likelihood of false positive identification of PII, such as checksum (i.e., integrity) credit card numbers according to the Luhn formula (9:28-37), but does not disclose the limitation on sanitizing; however, the "Stripping" strategy of Colesky removes (i.e., sanitizes) personal data fields from the system's representation (Colesky: IV.A, para. 1).
Claim 5 further recites “(E) generating, by the symbolic link generation unit, a symbolic link linked with the copied file in the file server in the closed network terminal,”
Muthusrinivasan does not disclose this limitation; however, the "Separate" strategy of Colesky moves personal data from user device to the access-controlled distributed storage, in order to make correlation for misuse more difficult (Colesky: IV.C, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Muthusrinivasan and Colesky. One having ordinary skill in the art would have found motivation to combine the PII detection of Muthusrinivasan with the strategies of Colesky to secure PII on access-controlled file servers.
	Claim 5 further recites “wherein in step (A), a file including personal information is detected by applying a high- speed searching technology based on a file system, and the high-speed searching technology applies at least one of  
  Docket No. 2160-049searching only a file having a specific extension in the files stored in the closed network terminal to detect the file included in the personal information, the specific extension selected from the group consisting of excel, word, and hangul, or sensing a changed extension when an extension is changed by only a file whose extension is changed by history detection to search only a file having the changed extension and detecting a file including the personal information.”
Muthusrinivasan detects certain types of PII in content of resources with the help of a search system, such that detected content is not shown in search results on user devices (fig. 1, #106; 2:24-32), but does not disclose the limitation on search in file system; however, Microsoft File Explorer supports search queries in file systems, including searches for files of specific types/extensions such as Excel or “.txt” (FileExplorerSearch: pp. 1/2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Muthusrinivasan with FileExplorerSearch. One having ordinary skill in the art would have found motivation to incorporate the industry standard search functionality of Microsoft File Explorer into the web search system of Muthusrinivasan to enable PII search and detection in excel or text files.

Claim 3 recites “The system for protecting personal information of claim 1, wherein the personal information file detection unit detects a file including personal information using at least one of keyword-based searching, regular expression-based pattern matching, and artificial intelligence.”
Muthusrinivasan defines PII types by templates using keywords such as "expiration date" and regular expressions for phone numbers (3:8-18). PIIs are detected by matching against defined templates (3:19-27).
Claim 7 is analogous to claim 3, and is similarly rejected.

Claim 6 recites “The method for protecting personal information of claim 5, wherein the high-speed searching technology applies detecting a file including personal information by using file header information.”
Muthusrinivasan teaches claim 5, where certain types of PII in content of resources are detected with the help of a search system, such that detected content is not shown in search results on user devices (fig. 1, #106; 2:24-32), but does not disclose the limitation on search in file system; however, Microsoft File Explorer supports search queries in file systems, including searches for files of specific types/extensions such as Excel or “.txt” (i.e., file header information) (FileExplorerSearch: pp. 1/2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Muthusrinivasan with FileExplorerSearch. One having ordinary skill in the art would have found motivation to incorporate the industry standard search functionality of Microsoft File Explorer into the web search system of Muthusrinivasan to enable PII search and detection in excel or text files.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163